Detailed Action
Summary
1. This office action is in response to the amendment filed on April 23, 2021. 
2. Applicant has added claims 10-19.
3. Applicant has cancelled claim 6.
4. Applicant has amended claims 1, 3, 7-8, 10, 12, 16-17.
5. Allowable claims 7 and 8 have rewritten in independent form as new claims 10 and 15 to include all of the features of its base claim 1 and an intervening claims 6 respectively.
Drawings
6. The drawings submitted on October 24, 2019 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
8. Applicant’s arguments, filed April 23, 2021 with respect to the amended claim 1 have been fully considered and are persuasive. The claim rejection under U.S.C 102 and U.S.C 103 have been withdrawn. 
EXAMINER’S AMENDMENT 
9. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 5/17/2021 (see interview summary). Therefore, applicant has cancelled claim 6.
Claim 1:
A power conversion system, which is configured to perform power conversion between a DC terminal to be electrically connected to a DC power source or a DC load and AC terminals to be electrically connected to a three-phase AC power source or a three-phase AC load having a U phase, a V phase, and a W phase, the power conversion system comprising:
	a converter circuit electrically connected to the AC terminals, the converter circuit including a U-phase circuit, a V-phase circuit, and a W-phase circuit, which correspond to the U phase, the V phase, and the W phase in one-to-one correspondence and each of which includes a high potential-side switch and a low potential-side switch electrically connected in series; and
	a control circuit configured to control, for each of the U-phase circuit, the V-phase circuit, and the W-phase circuit, the high potential-side switch through use of a PWM signal,
	wherein the control circuit is configured to:
		apply a first modulation method to a first half of a carrier period of a carrier signal for generating the PWM signal and apply a second modulation method to a , wherein the first half of the carrier period of the carrier signal and the second half of the carrier period of the carrier signal constitute one full period of the carrier period of the carrier signal;
		determine, in the first modulation method, as a first value, a duty ratio of the PWM signal for one of the U phase, the V phase, and the W phase that has a maximum phase voltage; and
		determine, in the second modulation method, as a second value, a duty ratio of the PWM signal for one of the U phase, the V phase, and the W phase that has a minimum phase voltage, and
	the power conversion system further comprises:
		a transformer circuit portion including a primary winding and a secondary winding magnetically coupled to each other, a first converter portion electrically connected between the DC terminal and the primary winding, and a second converter portion electrically connected to the secondary winding; and
		a connection portion including a first connection terminal and a second connection terminal each configured to electrically connect the second converter portion and the converter circuit,
	the control circuit is configured to:
		control the first converter portion such that a positive voltage and a negative voltage are alternately applied to the primary winding; and
		control the second converter portion such that a voltage of the first connection terminal is positive with respect to a voltage of the second connection terminal, and
	the control circuit is configured to control the converter circuit such that, during a first period including an inversion period during which a polarity of the voltage applied to the primary winding is inverted, power is inhibited from being transferred between the transformer circuit portion and the converter circuit.
Claim 3:
The power conversion system according to claim 1, wherein the control circuit is configured to:
	in the first modulation method, determine the duty ratios of the PWM signals for remaining two phases based on the phase voltages, the remaining two phases being two of the U phase, the V phase, and the W phase and other than the one of the U phase, the V phase, and the W phase that has the maximum phase voltage; and
	in the second modulation method, determine the duty ratios of the PWM signal for remaining two phases based on the phase voltages, the remaining two phases being two of the U phase, the V phase, and the W phase and other than the one of the U phase, the V phase, and the W phase that has the minimum phase voltage.
Claim 6. (Cancelled)
Claim 7:
The power conversion system according to claim 1,
	wherein the polarity of the voltage applied to the primary winding is inverted at the each half carrier period of the PWM signal, and

Claim 8:
The power conversion system according to claim 1,
	wherein a first period length, which is a length of a period from a start point of the first period to a start point of the inversion period, is equal to or longer than a second period length, which is a length of a period from an end point of the inversion period to an end point of the first period.

Claim 10:
A power conversion system, which is configured to perform power conversion between a DC terminal to be electrically connected to a DC power source or a DC load and AC terminals to be electrically connected to a three-phase AC power source or a three-phase AC load having a U phase, a V phase, and a W phase, the power conversion system comprising:
	a converter circuit electrically connected to the AC terminals, the converter circuit including a U-phase circuit, a V-phase circuit, and a W-phase circuit, which correspond to the U phase, the V phase, and the W phase in one-to-one correspondence and each of which includes a high potential-side switch and a low potential-side switch electrically connected in series;
	a transformer circuit portion including a primary winding and a secondary winding magnetically coupled to each other, a first converter portion electrically connected 
	a connection portion including a first connection terminal and a second connection terminal each configured to electrically connect the second converter portion and the converter circuit; and
	a control circuit configured to control, for each of the U-phase circuit, the V-phase circuit, and the W-phase circuit, the high potential-side switch through use of a PWM signal,
	wherein the control circuit is configured to:
		alternately switch between a first modulation method and a second modulation method at each half carrier period of the PWM signal;
		determine, in the first modulation method, as a first value, a duty ratio of the PWM signal for one of the U phase, the V phase, and the W phase that has a maximum phase voltage;
		determine, in the second modulation method, as a second value, a duty ratio of the PWM signal for one of the U phase, the V phase, and the W phase that has a minimum phase voltage;
		control the first converter portion such that a positive voltage and a negative voltage are alternately applied to the primary winding; and
		control the second converter portion such that a voltage of the first connection terminal is positive with respect to a voltage of the second connection terminal,

	the polarity of the voltage applied to the primary winding is inverted at the each half carrier period of the PWM signal, and
	the first modulation method and the second modulation method are switched during the inversion period.
Claim 12:
The power conversion system according to claim 10, wherein the control circuit is configured to:
	in the first modulation method, determine the duty ratios of the PWM signals for remaining two phases based on the phase voltages, the remaining two phases being two of the U phase, the V phase, and the W phase and other than the one of the U phase, the V phase, and the W phase that has the maximum phase voltage; and
	in the second modulation method, determine the duty ratios of the PWM signal for remaining two phases based on the phase voltages, the remaining two phases being two of the U phase, the V phase, and the W phase and other than the one of the U phase, the V phase, and the W phase that has the minimum phase voltage.

Claim 16:
The power conversion system according to claim 15, wherein each of the first value and the second value is a fixed value.
Claim 17:
The power conversion system according to claim 15, wherein the control circuit is configured to:
	in the first modulation method, determine the duty ratios of the PWM signals for remaining two phases based on the phase voltages, the remaining two phases being two of the U phase, the V phase, and the W phase and other than the one of the U phase, the V phase, and the W phase that has the maximum phase voltage; and
	in the second modulation method, determine the duty ratios of the PWM signal for remaining two phases based on the phase voltages, the remaining two phases being two of the U phase, the V phase, and the W phase and other than the one of the U phase, the V phase, and the W phase that has the minimum phase voltage.

Allowable subject matter
10. Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the power conversion system further comprises:
a transformer circuit portion including a primary winding and a secondary winding magnetically coupled to each other, a first converter portion electrically connected between the DC terminal and the primary winding, and a second converter portion electrically connected to the secondary winding; and
a connection portion including a first connection terminal and a second connection terminal each configured to electrically connect the second converter portion and the converter circuit, the control circuit is configured to: control the first converter portion such that a positive voltage and a negative voltage are alternately applied to the primary winding; and control the second converter portion such that a voltage of the first connection terminal is positive with respect to a voltage of the second connection terminal, and the control circuit is configured to control the converter circuit such that, during a first period including an inversion period during which a polarity of the voltage applied to the primary winding is inverted, power is inhibited from being transferred between the transformer circuit portion and the converter circuit.”
 In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “the control circuit is configured to control the converter circuit such that, during a first period including an inversion period during which a polarity of the voltage applied to the primary winding is inverted, power is inhibited from being transferred between the transformer circuit portion and the converter circuit, the polarity of the voltage applied to the primary winding is inverted at each half carrier period of the PWM signal, and 6 DM_US 179183158-1.091478.0359Application No. 16/608,132Docket No.: 091478-0359 the first modulation method and the second modulation method are switched during the inversion period.”
In re to claim 15, claim 15 the prior art fails to disclose or suggest the emboldened and italicized features recites “the control circuit is configured to control the converter circuit such that, during a first period including an inversion period during which a polarity of the voltage applied to the primary winding is inverted, power is inhibited from being transferred between the transformer circuit portion and the converter circuit, and a first period length, which is a length of a period from a start point of the first period to a start point of the inversion period, is equal to or longer than a second period length, which is a length of a period from an end point of the inversion period to an end point of the first period.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5 and 7-9,  claims 2-5 and 7-9 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 11-14, claims 11-14 depend from claim 10, thus are also allowed for the same reasons provided above.
In re to claims 16-19, claims 16-19 depend from claim 15, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/
Examiner, Art Unit 2839